DIRECT DIAL: 212-451-2296 EMAIL: RBERENBLAT@OLSHANLAW.COM March 15, BY EDGAR AND FACSIMILE Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re: Denny’s Corporation Preliminary Proxy Statement on Schedule 14A Filed by Oak Street Capital Management, LLC and Dash Acquisitions LLC Dear Sir or Madam: The above-referenced Preliminary Proxy Statement has been filed on the date hereof.Please contact the undersigned at (212) 451-2296 if there are any questions or comments regarding this filing. Very truly yours, /s/ Ron S. Berenblat Ron S. Berenblat
